Order filed October 5, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00308-CV
                                    ____________

                        LINDA J. TREZVANT, Appellant

                                          V.

      STEVE ZAMPRELLI AND KIMBERLY ZAMPRELLI, Appellees


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1165967

                                      ORDER

      Appellant’s brief was due August 5, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before October 19,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.